             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 1 of 10



 1                                                                 The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA

 9      ADRIENNE BENSON and MARY                       Case No. 18-cv-00525-RBL
        SIMONSON, individually and on
10      behalf of all others similarly situated,       STIPULATED MODEL
                                                       AGREEMENT REGARDING
11                                Plaintiffs,          DISCOVERY OF
                                                       ELECTRONICALLY STORED
                                                       INFORMATION AND ORDER
12      v.

13       DOUBLE DOWN INTERACTIVE,
         LLC, a Washington limited liability
14       company, and INTERNATIONAL
         GAME TECHNOLOGY, a Nevada
15       corporation,

16
                                  Defendants.
17

18           The parties hereby stipulate to the following provisions regarding the discovery of

19 electronically stored information (“ESI”) in this matter:

20 A.        General Principles

21           1.     An attorney’s zealous representation of a client is not compromised by conducting

22 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

23 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

24 contributes to the risk of sanctions.
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                               PAGE - 1
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 2 of 10



 1          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

 2 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

 3 application of the proportionality standard in discovery, requests for production of ESI and related

 4 responses should be reasonably targeted, clear, and as specific as possible.

 5          B.      ESI Disclosures

 6          Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 7 party shall disclose:

 8          1.      Custodians. The five custodians most likely to have discoverable ESI in their

 9 possession, custody, or control. The custodians shall be identified by name, title, connection to

10 the instant litigation, and the type of the information under the custodian’s control.

11          2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12 drives, servers), if any, likely to contain discoverable ESI.

13          3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

14 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

15 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

16 information stored in the third-party data source.

17          4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

18 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

19 data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

20          5.      Foreign data privacy laws. Nothing in this Order is intended to prevent either party

21 from complying with the requirements of a foreign country’s data privacy laws, e.g., the European

22 Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties agree to meet

23

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                                 PAGE - 2
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 3 of 10



 1 and confer before including custodians or data sources subject to such laws in any ESI or other

 2 discovery request.

 3 C.       ESI Discovery Procedures

 4          1.       On-site inspection of electronic media. Such an inspection shall not be required

 5 absent a demonstration by the requesting party of specific need and good cause or by agreement

 6 of the parties.

 7          2.       Search methodology. The parties shall timely confer to attempt to reach agreement

 8 on appropriate search terms and queries, file type and date restrictions, data sources (including

 9 custodians), and other appropriate computer- or technology-aided methodologies, before any such

10 effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

11 search methodology.

12                   a.     Prior to running searches:

13                          i.     The producing party shall disclose the data sources (including

14 custodians), search terms and queries, any file type and date restrictions, and any other

15 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

16 information. The producing party may provide unique hit counts for each search query.

17                          ii.    The requesting party is entitled to, within 14 days of the producing

18 party’s disclosure, add no more than 10 search terms or queries to those disclosed by the

19 producing party absent a showing of good cause or agreement of the parties.

20                          iii.   The following provisions apply to search terms / queries of the

21 requesting party. Focused terms and queries should be employed; broad terms or queries, such

22 as product and company names, generally should be avoided. A conjunctive combination of

23 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                               PAGE - 3
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 4 of 10



 1 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

 2 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

 3 term unless they are variants of the same word. The producing party may identify each search

 4 term or query returning overbroad results demonstrating the overbroad results and a counter

 5 proposal correcting the overbroad search or query.

 6                  b.      After production: Within 21 days of the producing party notifying the

 7 receiving party that it has substantially completed the production of documents responsive to a

 8 request, the responding party may request no more than 10 additional search terms or queries.

 9 The immediately preceding section (Section C(2)(a)(iii)) applies.

10           3.     Format.

11                  a.      ESI will be produced to the requesting party with searchable text, in a

12 format to be decided between the parties. Acceptable formats include, but are not limited to, native

13 files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

14 with load files for e-discovery software that includes metadata fields identifying natural document

15 breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

16                  b.      Unless otherwise agreed to by the parties, files that are not easily converted

17 to image format, such as spreadsheet, database, and drawing files, will be produced in native

18 format.

19                  c.      Each document image file shall be named with a unique number (Bates

20 Number). File names should not be more than twenty characters long or contain spaces. When a

21 text-searchable image file is produced, the producing party must preserve the integrity of the

22 underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

23 the revision history.

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                                  PAGE - 4
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 5 of 10



 1                  d.      If a document is more than one page, the unitization of the document and

 2 any attachments and/or affixed notes shall be maintained as they existed in the original document.

 3          4.      De-duplication. The parties may de-duplicate their ESI production across custodial

 4 and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian

 5 information removed during the de-duplication process tracked in a duplicate/other custodian

 6 field in the database load file.

 7          5.      Email Threading. The parties may use analytics technology to identify email

 8 threads and need only produce the unique most inclusive copy and related family members and

 9 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

10 a less inclusive copy.

11          6.      Metadata fields. If the requesting party seeks metadata, the parties agree that only

12 the following metadata fields need be produced, and only to the extent it is reasonably accessible

13 and non-privileged: document type; custodian and duplicate custodians (or storage location if no

14 custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

15 file extension; original file path; date and time created, sent, modified and/or received; and hash

16 value. The list of metadata type is intended to be flexible and may be changed by agreement of

17 the parties, particularly in light of advances and changes in technology, vendor, and business

18 practices.

19 D.       Preservation of ESI

20          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

21 Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

22 the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

23 as follows:

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                                 PAGE - 5
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 6 of 10



 1          1.      Absent a showing of good cause by the requesting party, the parties shall not be

 2 required to modify the procedures used by them in the ordinary course of business to back-up and

 3 archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 4 possession, custody, or control.

 5          2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

 6 26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

 7 where that data is created after a disclosure or response is made (unless excluded under Sections

 8 (D)(3) or (E)(1)-(2)).

 9          3.      Absent a showing of good cause by the requesting party, the following categories

10 of ESI need not be preserved:

11                  a.      Deleted, slack, fragmented, or other data only accessible by forensics.

12                  b.      Random access memory (RAM), temporary files, or other ephemeral data
                            that are difficult to preserve without disabling the operating system.
13
                    c.      On-line access data such as temporary internet files, history, cache,
14                          cookies, and the like.

15                  d.      Data in metadata fields that are frequently updated automatically, such as
                            last-opened dates (see also Section (E)(5)).
16
                    e.      Back-up data that are duplicative of data that are more accessible
                            elsewhere.
17
                    f.      Server, system or network logs.
18
                    g.      Data remaining from systems no longer in use that is unintelligible on the
19                          systems in use.

20                  h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that
21                          a copy of all such electronic data is automatically saved in real time
                            elsewhere (such as on a server, laptop, desktop computer, or “cloud”
22                          storage).

23 E.       Privilege

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                                  PAGE - 6
     (Case No. 18-cv-00525-RBL)
26
              Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 7 of 10



 1            1.    A producing party shall create a privilege log of all documents fully withheld from

 2 production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

 3 Agreement and Order. Privilege logs shall include a unique identification number for each

 4 document and the basis for the claim (attorney-client privileged or work-product protection). For

 5 ESI, the privilege log may be generated using available metadata, including author/recipient or

 6 to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

 7 provide insufficient information for the purpose of evaluating the privilege claim asserted, the

 8 producing party shall include such additional information as required by the Federal Rules of

 9 Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days before

10 the deadline for filing motions related to discovery unless an earlier deadline is agreed to by the

11 parties.

12            2.    Redactions need not be logged so long as the basis for the redaction is clear on the

13 redacted document.

14            3.    With respect to privileged or work-product information generated after the filing

15 of the complaint, parties are not required to include any such information in privilege logs.

16            4.    Activities undertaken in compliance with the duty to preserve information are

17 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

18            5.    Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

19 proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

20 constitute a waiver by the producing party of any privilege applicable to those documents,

21 including the attorney-client privilege, attorney work-product protection, or any other privilege

22 or protection recognized by law. Information produced in discovery that is protected as privileged

23

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                                PAGE - 7
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 8 of 10



 1 or work product shall be immediately returned to the producing party, and its production shall not

 2 constitute a waiver of such protection.

 3

 4 Dated: July 23, 2020                              By: s/ Todd Logan

 5                                                   Rafey Balabanian (admitted pro hac vice)
                                                     rbalabanian@edelson.com
 6                                                   Todd Logan (admitted pro hac vice)
                                                     tlogan@edelson.com
 7                                                   Brandt Silver-Korn (admitted pro hac vice)
                                                     bsilverkorn@edelson.com
 8                                                   EDELSON PC
                                                     123 Townsend Street, Ste. 100
 9                                                   San Francisco, California 94107
                                                     Tel: 415.638.9660
10
                                                     By: s/ Cecily C. Shiel
11                                                   Cecily C. Shiel
                                                     cshiel@tousley.com
12                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                     1700 Seventh Avenue, Suite 2200
13                                                   Seattle, Washington 98101
                                                     Tel: 206.682.5600
14                                                   Fax: 206.682.2992

15
                                                     Attorneys for Plaintiffs and the Putative Class
16

17

18 Dated: July 23, 2020                              By: s/ Jaime Drozd Allen

19                                                   DAVIS WRIGHT TREMAINE LLP

20                                                   Stuart R. Dunwoody, WSBA #13948
                                                     Jaime Drozd Allen, WSBA #35742
21                                                   Cyrus E. Ansari, WSBA #52966
                                                     Benjamin J. Robbins, WSBA #53376
22
                                                     920 Fifth Avenue, Suite 3300
23                                                   Seattle, Washington 98104-1610
                                                     Tel: (206) 622-3150 Fax: (206) 757-7700
24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                              PAGE - 8
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 9 of 10



 1                                          Email: jaimeallen@dwt.com
                                            Email: stuartdunwoody@dwt.com
 2                                          Email: cyrusansari@dwt.com
                                            Email: benrobbins@dwt.com
 3
                                            Attorneys for Defendant Double Down
 4                                          Interactive, LLC

 5                                          By: s/ William M. Gantz

 6                                          DUANE MORRIS LLP

 7                                          William M. Gantz
                                            100 High Street
 8                                          Suite 2400
                                            Boston, MA 02110
 9                                          Tel. (857) 401-3026
                                            Email: bgantz@duanemorris.com
10
                                            Dana B. Klinges
11                                          30 South 17th Street
                                            Philadelphia, PA 019103
12                                          Tel: (215) 405-2632
                                            Email: dklinges@duanemorris.com
13
                                            Lauren Case
14                                          One Market Plaza
                                            Suite 2200
15                                          San Francisco, CA 94105
                                            Tel: (415) 723-7201
16                                          Email: LMCase@duanemorris.com

17                                          OGLETREE, DEAKINS, NASH, SMOAK &
                                            STEWART, P.C.
18
                                            Adam T. Pankratz, WSBA #50951
19                                          800 5th Avenue, Suite 1400
                                            Seattle, WA 98104
20                                          Tel: (206) 693-7057
                                            Email: Adam.Pankratz@ogletree.com
21
                                            Attorneys for Defendant International Game
22                                          Technology

23

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                   PAGE - 9
     (Case No. 18-cv-00525-RBL)
26
             Case 2:18-cv-00525-RBL Document 124 Filed 07/28/20 Page 10 of 10



 1                                           ORDER

 2          Based on the foregoing, IT IS SO ORDERED.

 3
            DATED this 28th day of July, 2020.
 4

 5
                                                  A
                                                  Ronald B. Leighton
                                                  United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
25 STORED INFORMATION AND ORDER                                                  PAGE - 10
     (Case No. 18-cv-00525-RBL)
26
